ACCEPTED
                                                                                                                                                      01-15-00670-CV
                                                                                                                                           FIRST COURT OF APPEALS
                                                                                                                                                   HOUSTON, TEXAS
                                                                                                                                                10/22/2015 1:41:09 PM
Appellate Docket Number:                                                                                                                        CHRISTOPHER PRINE
                                                                                                                                                               CLERK
Appellate Case Style:          The Estate of Donald H. Williams, Deceased



                                                                                                                         FILED IN
Companion Case No. :
                                                                                                                  1st COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                  10/22/2015 1:41:09 PM
                                                                                                                  CHRISTOPHER A. PRINE
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                                          Clerk

                                               Appellate Court: lst Court of Appeals
                                          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                 II. Appellant Attorney(s)
~ Person       0   Organization (choose one)                                IZJ      Lead Attorney

                                                                             First Name :      'Timothy
First Name :       ffrac



Last Name:

Suffix:
ProSe:    0                                                                  Address I :
                                                                             Address 2 :

                                                                             City:

                                                                             State:                                     Zip+4:      ~~..
                                                                                                                                    i17:..:.0~ 3 _ _ ____,
                                                                                                                                             0o:..


                                                                             Telephone:          -:-:
                                                                                                 13;-:.2::-;4:-;;
                                                                                                              7-;:;:
                                                                                                                  .9"='
                                                                                                                     54""8:-----. ext. -



                                                                             Email :

                                                                             SBN :      09965450

III. Appellee                                                                IV. Appellee Attorney(s)
~ Person       0   Organization (choose one)                                 IZJ     Lead Attorney
                                                                             First Name:

First Name:                                                                  Middle Name :

Middle Name: ' ichelle                                                       Last Name :
                   ~~~--------------------~----~
Last Name :          illiams                                                 Suffix:

Suffix: -
ProSe:    0                                                                  Address 1:

                                                                             Address 2:

                                                                             City:
                                                                             State:
                                                                             Telephone:
                                                                             Fax:
                                                                             Email :

                                                                             SBN :
                                                                  Pa ge 1 of?
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Estate proceedings and Administration

Date order or judgment signed :                                           Type of judgment:      Summary Judgment
Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: D Yes ~ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             DYes~ No




Parental Termination or Child Protection? (See TRAP 28.4):            DYes ~No

Permissive? (See TRAP 28 .3):                  DYes ~No




Appeal should receive precedence, preference, or priority under statute or rule:             DYes ~No
If yes, please specify statutory or other basis for such status :


Does this case involve an amount under $1 00,000?         ~   Yes DNo
Judgment or order disposes of all parties and issues : ~ Yes DNo
Appeal from final judgment:                               ~Yes DNo

Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?           D Yes ~No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial :               ~Yes      DNo                   If yes, date filed:    ay 20, 2015
Motion to Modify Judgment:           DYes      DNo                   If yes, date filed :
Request for Findings of Fact         DYes DNo                        If yes, date filed :
and Conclusions of Law:
                                     DYes      DNo                   If yes, date filed :
Motion to Reinstate:
                                     DYes DNo                        If yes, date filed :
Motion under TRCP 306a:
Other:                               DYes DNo
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     DYes D No                       Ifyes, date fil ed:

Contest filed in trial court:       DYes      D No                  If yes, date filed:
                                                                                           ~------------~

Date ruling on contest due:

Ruling on contest: D Sustained           D Overruled                Date of ruling:

                                                                     Page 2 of?
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?   DYes ~No
Ifyes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:    Probate Court No. 3                                        Clerk's Record :
                                -------------------------
                                                                    Trial Court Clerk:    D District ~ County
                                                                     Was clerk's record requested?     [8J Yes   D No


Trial Judge (who tried or disposed of case):
First Name:                                                          Were payment arrangements made with clerk?
Middle Name: R
             "-;;__________________~---~-                                                                   [g!Yes DNo Dindigent
Last Name:       Olsen
                 ~~----------------------------~                     (Note: No request required under TRAP 34.5(a),(b))
Suffix:   -
Address 1:        QOI Caroline St, 7th Fl

Address 2:
City:
State:
Telephone:
Fax:
Email :




Reporter's or Recorder's Record :

Is there a reporter's record?          DYes [8J No
Was reporter's record requested?       DYes ~No

Was there a reporter's record electronically recorded? DYes    ~   No
Ifyes, date requested : ;;./A
                         .
                         1 ,- .,_ _ _ _ _ _ _...~
If no, date it will be requested: ...__ _ _ _ _ _ _ __
Were payment arrangements made with the court reporter/court recorder? DYes D No Dindigent




                                                              Page 3 of?
0    Court Reporter                         D Court Recorder
0    Official                               D Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City :
State:     exas                         Zip +4:
                                           ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed : DYes        IZJ   No        If yes, date filed:

Will file : D Yes D No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?             DYes   IZJ No
                                                                                                                  --------------~--~~~~
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th , 5th, 6th, 8th, 9th, lOth, lith, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            DYes    IZJ No
If no, please specify:..__ _ _ _ _ _ _ _ _ _ _ _ __

Has the case been through an ADR procedure?                 DYes    IZJ No
lfy9,whow~iliemedi~o~ ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
What type of ADR procedure?
At what stage did the case go through ADR?              0   Pre-Trial      D Post-Trial   IZJ   Other



Type of case? 1 state roceedings and             inistration
Give a brief description ofthe issue to be raised on appeal , the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
    nether Texas recognizes ai:loption y estoppel.


How was the case disposed of?          Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded.

If money judgment, what was the amount? Actual damages :
Punitive (or simi lar) damages :

                                                                           Page 4 of?
Attorney's fees (trial):
Attorney's fees (appellate):
Other:




Will you challenge this Court's jurisdiction?    DYes rgj No
Does judgment have language that one or more parties "take nothing"?        D Yes rgJ No
Does judgment have a Mother Hubbard clause? DYes rgj No

Other basis for finality?
Rate the complexity of the case (use l for least and 5 for most complex):    D l rgj 2 D 3 D 4 D 5
Please make my answer to the preceding questions known to other parties in this case.        rgj Yes D No
Can the parties agree on an appellate mediator? DYes rg] No
If yes, please give name, address, telephone, fax and email address :
Name                           Address                      Telephone                     Fax                        Email


Languages other than English in which the mediator should be proficient: En lisn onl
Name of person filing out mediation section of docketing statement:         ~~~==============~
                                                                        Tim Hootman
                                                                                   ----~------------------------------~



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:
                  ~----------------------~
  Style:

     Vs.




                                                               Page 5 of?
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Cou rts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees . More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you . Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes 1ZJ No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? D Yes IZJ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            DYes IZJ No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? DYes IZJ No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary) .




XV. Signature




 Signature of counsel (or prose party)                                                    Date:             October 22, 20 15



Printed Name: ifimothY. A. Hootman                                                        State Bar No .:   09965450



Electronic Signature:
    (Optional)




                                                                Page 6 of?
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on October 22 2015



Signature of counsel (or prose party)                                     Electronic Signature:
                                                                                 (Optional)


Person Served
                                                                          State Bar No .:     09965450      _____...
                                                                                                    ;....;...



Certificate of Service Requirements (TRAP 9.5( e)): A certificate of service must be signed by the person who made the service and must
state:
                            ( 1) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:    October 22, 2015

Manner Served: !Email
                ~~~--------------~
First Name:     ' athleen

Middle Name:     ..-..------~~--~~-~~---..~
                 H




Address 1:
Address 2:

City:            Houston

State                                            7027



Fax:

Email:
If Attorney, Representing Party's Name:




                                                                 Page 7 of?